SINGLETON, Judge,
concurring.
A finding by the sentencing judge that Shaisnikoff made an unprovoked attack on Fredericks, and in the course of that attack negligently killed him, would more than justify the sentence Judge Ripley imposed in this case. Judge Ripley, however, made no such finding. He apparently found that Shaisnikoff and Fredericks mutually agreed to a spur of the moment fight, that no unfair advantage was taken by either, and that no deadly weapon was used. In Judge Ripley’s view, Fredericks’ death was an unfortunate result of mutual combat, i.e., a homicide which would have been excusable under former AS 11.15.110(2), which provided:
The killing of a human being is excusable when committed



(2) by accident or misfortune in the heat of passion, upon a sudden and sufficient provocation, or upon a sudden combat, without premeditation or undue advantage being taken, and without a dangerous weapon or thing being used, and not done in a cruel or unusual manner.
Given these findings, I agree that Shais-nikoff should not receive a greater sentence than we approved for Sears. See Sears v. State, 653 P.2d 349, 350 (Alaska App.1982) (remanded with directions to impose a sentence not to exceed two years’ imprisonment including suspended time).
I therefore join in the decision of the court.